DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 9/10/2021, has been entered and carefully considered. Claims 8-13 are amended. Claims 8-13 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 9/10/2021, pages 7-10, with respect to claims 8-13 have been considered but are but are moot in view of the new ground of rejection by Nam et al., (US 2018/0262313).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al., (US 2018/0262313) hereinafter Nam. 

Regarding Claim 8, Nam teaches A terminal apparatus comprising: 
reception circuitry ([Para. 0086] Fig. 3 shows UE 116 includes a radio frequency (RF) transceiver 310, and receive (RX) processing circuitry 325) configured to receive first information and second information ([Para. 0005, 0233-0235] a UE includes a transceiver configured to receive, from a base station (BS), configuration information indicating one or more of first sets of CSI-RS configuration parameters that represents the SS blocks of a cell, for the UE to measure CSI-RS resources such as RSRP/RSRQ measurements of the cell (i.e., first information), and [Para. 0250] the subset signaling 
and measurement circuitry configured to perform measurements ([Para. 0086, 0233] Fig. 3, UE 116 including RX Processing circuitry 325 configured to perform the cell level RSRP/RSRQ measurements),  
wherein the first information includes information on the measurements, the information on the measurements indicates objects on which the measurements shall be performed ([Para. 0233-0235] the parameters indicate CSI-RS resources that represents the SS blocks of a cell, for the UE to measure CSI-RS resources such as RSRP/RSRQ measurements of the cell (i.e., first information), the second information is included in the objects on which the measurements shall be performed, the second information includes information on time positions of one or more synchronization signal blocks for the measurements  ([Para. 0122-0123, 0233] Fig. 8 shows the SS block including PSS, SSS and PBCH in 5 subframes (5 msec time interval). The PBCH carriers the MIB with the parameters. The parameter represents the SS blocks of a cell and the CSI-RS timing with respect to each identified SS block for the UE to measure (i.e., second information). The CSI-RS measurement associated with the indicated SS blocks of the cell includes the cell-level RSRP/RSRQ of the cell. [Para. 0250, 0252, 0267, 0280, 0311, 0334] the bitmap indicates the position of the CSI-RS resource p that the UE needs to measure the RSRPs on the CSI-RS resource per time slot corresponds to multiple time locations (SS blocks). For example, the time domain bitmap of [111100 . . . 00]  indicates the time position of SSBs 0, 1, 2, 3.);the time positions are aligned with a beginning or tail end of a slot ([Para. 0166] the  SS block here means both the SS block 
each of the one or more of synchronization signal blocks comprises a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH) ([Para. 0122, 0160] Fig. 8, each SS block is composed of primary synchronization signal (PSS) and secondary synchronization signal (SSS) and PBCH);
the measurement circuitry is further configured to perform the measurements based on the time positions of the one or more synchronization signal blocks ([Para. 0233, 0268, 0334, 0350] UE is configured to measure the cell-level RSRP/RSRQ measurement identified by the SS block IDs.  An SS block may refer to a combination of SSS and PBCH DMRS that is used for RSRP measurement. In some alternatively embodiments, an SS block may be replaced with a CSI-RS resource);	 
the information on time positions comprises a bitmap of a variable length that includes a plurality of bits, the length of the bitmap determined based on a number of the time positions, each of the plurality of bits corresponds to one of the time positions 

Regarding Claim 9, Nam teaches A base station apparatus comprising: transmission circuitry ([Para. 0077] Fig. 2 illustrates the eNB 102 includes RF transceivers 210 a-210 n, transmit (TX) processing circuitry 215) configured to transmit first information and second information ([Para. 0006-0007, 0233-0235] a BS includes a transceiver configured to transmit to a UE, configuration information indicating one or more of the first sets of CSI-RS configuration parameters for the cell, for the UE to measure CSI-RS resources such as RSRP/RSRQ measurements of the cell (i.e., first information), and [Para. 0250] the subset signaling including bitmap indicates the position of the CSI-RS resource p that the UE needs to measure the RSRPs on the CSI-RS resource.);

wherein the first information includes information on the measurements, the information on the measurements indicates objects on which the measurements shall be performed ([Para. 0233-0235] the parameters indicate CSI-RS resources that represents the SS blocks of a cell, for the UE to measure CSI-RS resources such as RSRP/RSRQ measurements of the cell (i.e., first information), the second information is included in the objects on which the measurements shall be performed, the second information includes information on time positions of one or more synchronization signal blocks for the measurements  ([Para. 0122-0123, 0233] Fig. 8 shows the SS block including PSS, SSS and PBCH in 5 subframes (5 msec time interval). The PBCH carriers the MIB with the parameters. The parameter represents the SS blocks of a cell and the CSI-RS timing with respect to each identified SS block for the UE to measure (i.e., second information). The CSI-RS measurement associated with the indicated SS blocks of the cell includes the cell-level RSRP/RSRQ of the cell. [Para. 0250, 0252, 0267, 0280, 0311, 0334] the bitmap indicates the position of the CSI-RS resource p that the UE needs to measure the RSRPs on the CSI-RS resource per time slot corresponds to multiple time locations (SS blocks). For example, the time domain bitmap of [111100 . . . 00]  indicates the time position of SSBs 0, 1, 2, 3.); the time positions are aligned with a beginning or tail end of a slot ([Para. 0166] the  SS block here means both the SS block time duration. [Para. 0186, 0199-0200, 0318-0319] the CSI-RS are mapped on the same subset of OFDM symbols where SS blocks are mapped, and the the CSI-RS may 
each of the one or more of synchronization signal blocks comprises a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH) ([Para. 0122, 0160] Fig. 8, each SS block is composed of primary synchronization signal (PSS) and secondary synchronization signal (SSS) and PBCH);
the measurement result is a result of performing the measurements based on the time positions of the one or more synchronization signal blocks ([Para. 0233, 0268, 0334, 0350] the cell-level RSRP/RSRQ measurement result is identified by the SS block IDs.  An SS block may refer to a combination of SSS and PBCH DMRS that is used for RSRP measurement. In some alternatively embodiments, an SS block may be replaced with a CSI-RS resource), 
the information on time positions comprises a bitmap of a variable length that includes a plurality of bits, the length of the bitmap determined based on a number of the time positions, each of the plurality of bits corresponds to one of the time positions for the measurements([Para. 0273-0274, 0276] a bitmap up to 64 bit (i.e., variable length) is used for indicating on/off of SS blocks to be associated with the configured CSI-RS , and the bitmap indicates that a synchronization signal block of the one or more synchronization signal blocks corresponding to a bit of value 0 is not used for the measurement and a synchronization signal block of the one or more synchronization signal blocks corresponding to a bit of value 1 is used for the measurement ([Para. 0250, ] in bitmap each bit state of b=1 at position p indicates that CSI-RS resource p is configured for UE to measure; b=0 indicates UE is configured not to measure CSI-RS resource p for the RSRP measurements).
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 8. 
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 9. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 8. 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180324678, Chen et al. discloses Method and apparatus for ss block index and timing indication in wireless systems.
US 20180279145, Jung et al. discloses Method, apparatus, and system for terminal for measurement configuration of different reference signals and cell measurement report mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413